—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 25, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 3 to 6 years, respectively, unanimously affirmed.
Defendant’s guilt was proven by legally sufficient evidence that he was observed by the arresting officer from an observation post across the street exchanging money for what appeared to be glassine envelopes taken from a brown paper bag that defendant retrieved from a nearby window ledge and that when defendant was detained shortly afterwards, the bag was recovered from the ledge and found to be filled with glassine envelopes containing a white powdery substance that turned out to be cocaine. Issues raised by defendant concerning the weight of the evidence, including the credibility of the arresting officer’s testimony that he used binoculars, were properly placed before the jury, and we find no reason to disturb its determination (see, People v Bleakley, 69 NY2d 490, 495). Concur—Rosenberger, J. P., Ellerin, Rubin, Asch and Nardelli, JJ.